              Case 13-12945-MFW   Doc 1199-4    Filed 01/31/20   Page 1 of 6




                                    EXHIBIT C

                                    Agreement




DOCS DE226943.2 31267/001
                           Case 13-12945-MFW                        Doc 1199-4              Filed 01/31/20              Page 2 of 6




                                                        PROFESSIONAL SERVICES AGRE~M~NT

THIS PROFESSIONAL SERVICES AGREEMENT (the "Agreement') is made this 27th day of December 2019 (the "Effective Date"), by and
between Orion Reimbursement Services, Inc., a Minnesota Corporation with its principal place of business located at 2265 Youngman Ave.#302E,
St. Paul, MN 55116(hereinafter "Orion")and Alfred T. Giuliano, as chapter 7 trustee for the estates ofGlobal Aviation Holdings,Inc, et al.(collectively,
the "Debtors")~ (hereinafter "CLIENT", and together with Orion,the "Parties").




  The Debtors include the following entities: Global Aviation Holdings, Inc.; Global Shared Services, Inc.; New ATA Acquisition Inc.; New ATA Investment Inc.;
 North American Airlines, Inc.; World Air Holdings, Inc.; and World Airways, Inc. The Debtors' chapter 7 bankruptcy cases are pending in the United States
 Bankruptcy Court for the District of Delaware (the "Bankruptcy CourP')and jointly administered as In re Global Aviation Holdings, Inc., et al., Case No. 13-12945
(MFW).
                   Case 13-12945-MFW                    Doc 1199-4         Filed 01/31/20           Page 3 of 6




     Services. Orion agrees to provide CLIENT with cost               4.    Savings Clause. If one of more ofthe provisions contained
     recovery services for the assets identified by Orion and               in this Agreement shall,for any reason, be held to be invalid,
     communicated in writing to CLIENT. The assets are located              illegal or unenforceable in any respect, such invalidity,
     in the United States. Orion will prepare the necessary                 illegality or unenforceability shall not affect any other
     applications and/or paperwork in order for CLIENT to                   provisions of this Agreement; this Agreement shall be
     recover the assets. Orion will prepare the responses to the            construed as if such invalid, illegal or unenforceable
     states on behalf of CLIENT, where applicable. Orion will               provision had never been contained herein.
     regularly, but not less than quarterly, provide CLIENT with
     an update of all assets Orion is seeking to recover, including         Term. Either party may terminate this Agreement effective
     the Type and location ofthe asset, estimated recovery amount           at any time by giving written notice if(i)such action is taken
     and anticipated timing for such recovery. Upon receipt of              pursuant to any governmental law, ordinance, order, rule,
     any assets, Orion shall timely remit such all collected assets         regulation or action (ii) the other party becomes insolvent,
     to the CLIENT. Orion's relationship with CLIENT under                  makes an assignment for the benefit of creditors, or a
     this Agreement shall be that of independent contractor.                bankruptcy petition is filed by or against it. Either party may
     Orion is to exercise its own discretion on the method and              terminate this Agreement at any time without cost or penalty
     manner of performing its duties, and the Client will not               during the term hereof if the other party fails to properly
     exercise control over Orion or its employees or agents.                perform its obligations as provided in this Agreement and
     Orion acknowledges that this Agreement is subject to                   such failure shall continue for more than ten (10) days after
     approval by the Bankruptcy Court.                                      either party has notified the other thereof in writing. dither
                                                                            party may terminate this Agreement at any time for any
2.   Compensation. Orion shalt be paid for work performed                   reason upon thirty (30) days' notice to the other party.
     under this Agreement as follows:                                       However, no termination of this Agreement shall have any
                                                                            affect upon Orion's right to receive payment under this
     CLIENT will compensate Orion on the value of the assets                Agreement for services rendered prior to the effective date
     recovered. Orion's compensation is based on ten (10%)                  of such termination. The provisions of paragraph 2 shall
     percent of the amount recovered. The fees associated with              survive the termination ofthis Agreement without regard to
     the payments to CLIENT are payable to Orion at the time the            the reason for termination of this Agreement. Such
     CLIENT receives possession of the asset; provided,                     termination shall not alter or affect the continuing rights and
     however, that the Trustee is required to file and serve a              obligations created by those paragraphs.
     notice of the proposed compensation with the Bankruptcy
     Court subject to a ten (10)day objection period, after which     6.    Non-Exelusivity. Nothing in this Agreement shall be
     if there are no objections the fees due to Orion may be paid           construed so as to restrict either party from engaging another
     by the CLIENT. IfOrion does not recover assets, Orion does             person or entity from providing similar services.
     not have a right to the compensation. Orion's right to                 Notwithstanding the foregoing, CLIENT will not engage
     compensation is only for the value ofthe assets recovered by           another person or entity to recover the assets specifically
     CLIENT.                                                                identified to CLIENT for which Orion is actively seeking to
                                                                            recover on behalfof CLIENT.
     Limitations of Liability. CLIENT agrees to limit Orion's
     liability to CLI~NT's and all parties claiming through the             Entire Agreement. This Agreement constitutes the entire
     CLIENT or otherwise claiming reliance on Orion's services,             integrated Agreement between the parties hereto, and
     allegedly arising from errors or omissions, to a sum not to            cancels and         supersedes     all    prior    negotiations,
     exceed CLIENT'S direct damages incurred, provided that                 representations, understandings and Agreements, either
     such claims are not attributable to Orion's negligence or              written or oral, with respect to the subject matter hereof. This
     intentional misconduct. In no event shall Orion or any other           Agreement may only be amended or modified by a written
     party to this Agreement including parties which may claim              instrument executed by both Parties.
     to have a direct or indirect reliance on Orion's services, be
     liable to the other parties for incidental, indirect, or
     consequential damages arising from any cause unless caused
     by or resulting from Orion's gross negligence or willful
     misconduct.
                  Case 13-12945-MFW                   Doc 1199-4   Filed 01/31/20   Page 4 of 6




8.   Governine Law. This Agreement shall be governed by the
     laws of the State of New Jersey. Orion and CLIENT agree
     that any disputes arising from or related to this Agreement
     shall be brought first before the Bankruptcy Court for
     determination.
           Case 13-12945-MFW                   Doc 1199-4           Filed 01/31/20            Page 5 of 6




This Agreerne t i understood b a 1 arties and agreed
                                                     that this Agreement is a binding Agreement for each party.


                               r         ~~
    By: Mi aei G. Gri fith
    Title: President, Orion Reco                                        By: Alfred Giuliano
                                      ervices,Inc.                      Title: Trustee for the Estates of
                                                                        Global Aviation holdings, Inc., et al.
             Case 13-12945-MFW                      Doc 1199-4             Filed 01/31/20              Page 6 of 6




T1iis Agreema~~t is understood by all panics n~id ~+grced that this Agreement is a bii3ding Agreement fnr each party.
                                                                            ~~           .
                                                                                                              ---..1
                                                                                          ~~~
     By: Michael G. Griffith                                                1~ Alf ed Giuliano
     Title: President, Oriou Recovery Services, Ioc,                       jl'i~ a: rustee for the &states of
                                                                           ~Q obal Aviation► Holdings, Inc., et al.
